In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
DOUGLAS FRANK GILMORE, JR., *
                            *                        No. 12-143V
             Petitioner,    *                        Special Master Christian J. Moran
                            *
v.                          *                        Filed: April 18, 2014
                            *
SECRETARY OF HEALTH         *                        Stipulation; Tetanus-Diphtheria-
AND HUMAN SERVICES,         *                        acellular Pertussis ("Tdap") vaccine;
                            *                        Chronic Inflammatory Demyelinating
             Respondent.    *                        Polyneuropathy ("CIDP").
**********************

Peter H. Meyers, National Law Center, Washington, DC, for Petitioner;
Michael P.Milmoe, U.S. Department of Justice, Washington, D.C., for Respondent.

                              UNPUBLISHED DECISION1

       On April 18, 2014, the parties filed a joint stipulation concerning the petition
for compensation filed by Douglas Frank Gilmore Jr., on March 1, 2012. In his
petition, petitioner alleged that the tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which he received on August, 18, 2010, caused him to suffer
Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that the Tdap vaccine caused petitioner's alleged CIDP,
or any other injury, and further denies that petitioner's current disabilities are
sequelae of a vaccine elated injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

   A. A lump sum payment of $112,500.00 in the form of a check payable to
      petitioner, Douglas Frank Gilmore, Jr. This amount represents
      compensation for all damages that would be available under 42 U.S.C. §
      300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-143V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:12-vv-00143-UNJ Document 53 Filed 04/18/14 Page 1 of 5
Case 1:12-vv-00143-UNJ Document 53 Filed 04/18/14 Page 2 of 5
Case 1:12-vv-00143-UNJ Document 53 Filed 04/18/14 Page 3 of 5
Case 1:12-vv-00143-UNJ Document 53 Filed 04/18/14 Page 4 of 5